Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in US20060053971.

Regarding Claim 1 and 8:  Sun teaches a method of stabilizing quantum dots by adding organic ligands to associate with the surfaces thereof (See Paragraph 46; quantized properties).  Sun teaches that various amounts of  PbSe or Fe2O3 nanoparticles are provided in a hexane solution (dispersing the quantum dot in a first solvent).  To this solution of quantum dots is added various amounts of oleylamine and oleyl acid (See Example 1 and 4; mixing the preservative and the quantum dot).  These materials are long-chain unsaturated compounds.  Sun teaches that the two additives may be added in amounts from 0.5-2 mmol in conjunction with various contents of the nanoparticles.  In terms of example 4 60mg of nanoparticles are added in conjunction with 0.5 mmol of oleic acid and oleylamine.  Oleic acid has a molar mass of 282 g/mol and oleylamine a molar mass of 267 g/mol, rendering 0.141g (282*.0005) of Oleic acid and 0.1335g (267*.0005) of oleylamine in the material.  Thus, the total content of coating material is 0.2745g  (274mg).  The amount of the quantum dots relative to the oleate compounds may be 18 wt% (60/334), while the remainder of the quantum dot composition is made up of oleic acid and oleylamine.  The process of example 1 shows a process where the solvent, hexane is removed by adding ethanol following by centrifugation (removing the first solvent).  Centrifugation requires that the material is sealed in a test tube and subject to high centrifugal forces. Alternatively it is noted that it 

The instant claim has been amended to set forth that the “quantum dot composition” only includes the quantum dot and the preservative.  The claim only sets forth limitations in terms of the component deemed the “quantum dot composition” and does not exclude the presence of other compositions used in conjunction with said “quantum dot composition”.  The prior art teaches a quantum dot coated with long-chain unsaturated compounds (preservatives) and thus includes a quantum dot composition consisting of said quantum dots and ligands.  The quantum dot composition is suspended in a solvent in the prior art.  The claims as set forth do not exclude the presence of a solvent such as those used by Sun.  Even if such solvents were excluded, Sun teaches the use octadecene as a suitable solvent for creating the dispersed quantum dot structures, which falls within the claim scope of preservatives (See Example 2).  

Regarding Claim 2-5:  Sun teaches that long chain unsaturated fatty acid, oleic acid, and a long-chain unsaturated fatty amine, oleylamine, may be added to the quantum dots in equal amounts (See Example 4) or in amounts overlapping the claimed range (See Example 1).  Both compounds have 8 carbons along the main chain.

Regarding Claim 6-7:  Sun teaches that octadecene is also a suitable solvent for creating the dispersed quantum dot structures (See Example 2).  It would have been obvious to those of ordinary skill in the art to use any combination of suitable solvents in order to provide a medium for the structures.  Those of ordinary skill in the art would have also found it obvious to provide for various amounts of the components, the adjustment of such being a matter of routine experimentation in the art.  Generally such adjustments to the concentration and temperature is an obvious manipulation to those of ordinary skill in the art unless criticality can be established (See MPEP 2144.05)

Regarding Claim 9:  Sun teaches that the first solvent may be hexane (See Examples).

Regarding Claims 10-11:  The centrifugation and potential storage of the material, which would have been obvious to those of ordinary skill in the art to perform further testing, processing or for further use, would necessarily occur at room temperature (See Examples).  

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. Applicant’s amendment to the claims is noted.  Applicant first discusses the previously applied rejection under USC 112 based on a lack of antecedent basis.  The amendment to the claims resolves this issue and the rejection is now withdrawn.  Applicant goes on to discuss the claim rejections under USC 103.  Applicant argues on the basis that the amendments to the claims exclude the presence of additional components such as the solvents used in the prior art.  Applicant points to several examples within the prior art reference which show the presence of these additional elements.  It is agreed that additional elements are typically used in the process of the prior art.   Based on the claim limitations as they are currently drafted, these limitations excluding additional components are not reflected in the claims.  The claims as a whole are open-ended in nature.  While the claim amendment sets forth that the quantum dot component may only contain certain elements, this does not exclude the addition of other elements, such as additives and solvents, in addition to the quantum dot composition.  As the claim does not exclude additional elements or steps, the claim limitations are met by the prior art of reference and the rejection is maintained.  It is noted that the rejection has been updated as there appeared to be errors in the calculation of the wt% and the new calculations should better represent the teachings of the prior art.  Potential amendments that would render the claim limitations commensurate with the attorney arguments would include incorporation of claim 8 and amending the preamble to be drawn to a method consisting of the proposed steps.  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734